Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is intended by the instantly claimed average particle diameters of the instant claims 1 and 11 and thereby the claims which depend from claims 1 or 11.  It is particularly unclear what type of average is intended of the instantly claimed average particle diameters.  The instant specification has been fully considered.  The reference to determining the average particle diameter “according to a dynamic laser light scaling method by means of a Nicomp 370HPL device” is particularly noted.  See the instant specification, paragraph [21].  The instant specification does not disclosed the particular “dynamic laser light scaling method”.  

For the purposes of examination, the claims will be read as including any type of average particle diameter, though this determination does not negate the above discussed lack of clarity of the instant claims.

B.     The instant claim 1, and thereby the claims which depend therefrom, recites “wherein the aromatic vinyl cyan compound is comprised in an amount of 5 % by weight or more to less than 25 % by weight based on a total weight of the aromatic vinyl-vinyl cyan shell.”  It is not clear what is intended by “the aromatic vinyl cyan compound” because there is not antecedent basis for “the aromatic vinyl cyan compound”.  The examiner sees no aromatic vinyl 

For the purposes of examination, any of the above interpretations of “wherein the aromatic vinyl cyan compound is comprised in an amount of 5 % by weight or more to less than 25 % by weight based on a total weight of the aromatic vinyl-vinyl cyan shell” will be used.

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6492467 Kim et al.

Regarding claims 1, 3, 5, and 6:


Kim then polymerizes a shell of aromatic vinyl compound and vinyl cyan compound which is grafted to the rubbery polymers of Kim.  See Kim, the abstract, column 3, lines 4-67, particularly 4-7, and column 6, lines 1-13.  It is noted that the 20-30% of unsaturated nitrites, which is clearly a typographical error of “unsaturated nitriles” includes amounts within the scope of the instantly claimed “wherein the aromatic vinyl cyan compound is comprised in an amount of 5 % by weight or more to less than 25 % by weight based on a total weight of the aromatic vinyl-vinyl cyan shell” by some interpretation thereof.


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed thermoplastic resin from the above discussed disclosure of Kim because Kim encompasses the instantly claimed thermoplastic resin, as discussed above, and such thermoplastic resins made by the methods of Kim would have been expected to have the properties of the thermoplastics of Kim including those properties specifically discussed by Kim and those properties inherent to the thermoplastic resins of Kim.  Kim, column 6, lines 14-34 shows many particulars which affect the properties of Kim’s inventions.  See Kim, column 1, lines 34-52 and column 5, lines 55-59, noting the properties discussed therein.

Regarding claims 2, 8, 9, and 10:

Kim discloses polymerizing the above discussed monomers in the presence of fatty acid or salts thereof at Kim, column 6, lines 35-43, which falls within the scope of the instant claims 2, 8, and 9.  The exemplified corn oil of Kim, column 9, line 9 necessarily contains fatty acid, which falls within the scope of the instant claims 2, 8, and 9.  The amounts of these compounds of Kim, column 6, lines 43-48 fall within the scope of the instant claim 10.  

Regarding claim 4:


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed thermoplastic resin from the above discussed disclosure of Kim using the amounts of the instant claim 4 because these amounts are encompassed by Kim, column 5, lines 60-67 and column 6, lines 1-3, and these amounts would have been expected to give thermoplastic resins having the properties of the thermoplastic resins of Kim.

Regarding claim 7:

Kim does not exemplify the amounts of the instant claim 7 or otherwise specifically require these amounts.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed thermoplastic resin from the above discussed disclosure of Kim using the amounts of the instant claim 7 because these amounts are encompassed by Kim, column 5, lines 46-52 and column 6, lines 4-13, and these amounts would have been expected to give thermoplastic resins having the properties of the thermoplastic resins of Kim.  It would have  been expected that these amounts and the polymerization conditions of Kim would have necessarily given the particulars required by the instant claim 11 given the similarities between the thermoplastic resin of Kim and that of the instant claims.

Regarding claim 12:

The thermoplastic resin of Kim necessarily has a molecular weight within the very broad range of the instant claim 12 in order to be processable by the melt methods of Kim while also having sufficient strength to for the final products made with the thermoplastic resin of Kim.  Note Kim, column 7, lines 58-67 and column 8, lines 1-5.  See MPEP 2112.


5.     Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6492467 Kim et al., as applied to claims 1-12 in paragraph 4 above, in view of US Pat. No. 4360618 Trementozzi.

       The discussion of paragraph 4. above is repeated here in its entirety.

Regarding claim 13:

       Kim does not disclose the inventions of the instant claim 13.
Column 3, lines 4-6 of Trementozzi includes the amounts of the instant claim 13.  The exemplified amounts of polyphenylene oxide and ABS of Trementozzi falls within the scope of the amounts of the instant claim 13.  Note the properties Trementozzi attributes to the combination of polyphenylene oxide and ABS of Trementozzi, the abstract and column 1, lines 7-12.  Note the excellent impact strength and heat distortion resistance.
       It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed invention of the instant claim 13 from the 

Regarding claims 14-15:

It would have been expected that the compositions discussed above would have been expected to have the instantly claimed properties of the instant claims 14 and 15 because they contain the instantly claimed resins generally and the same mixture of resins is expected to have similar properties to a similar mixture of resins.  The gloss is expected to be a function of how the composition is processed.  It is expected that the surface of the above discussed polymer composition of Kim in view of Trementozzi can necessarily be processed to give gloss values within those of the instant claim 14 such as by injection molding the composition into a mold with very smooth surfaces.  The elasticity of the ABS copolymer is expected to enhance tensile elongation to give the relatively small polymer elongation of the instant claim 15.


6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762